Case 17-04357     Doc 53-2    Filed 08/22/19 Entered 08/22/19 11:30:26     Desc Proposed
                                    Order Page 1 of 1



                          United States Bankruptcy Court
                           Northern District of Illinois

 In Re:                                  )   Case No.: 17-04357
          Dawn M. Biter and              )
          John N. Bitter                 )   Chapter 13
                                         )
                                         )   Hon. Pamela S. Hollis

                              ORDER MODIFYING STAY

        This matter coming before the court on Specialized Loan Servicing LLC’s Notice
 of Default, proper service having been given:

          IT IS HEREBY ORDERED THAT:

        1.     The automatic stay is modified allowing Specialized Loan Servicing LLC,
 its successors and assigns, to proceed under applicable non-bankruptcy law to enforce
 its remedies to foreclose upon and obtain possession of the property located at 2964
 Ferro Dr., New Lenox, IL 60451;

       2.    This Order will be binding and effective despite any conversion of this
 bankruptcy case to a case under any other Chapter of Title 11 of the United States Code;

       3.      The Co-Debtor Stay under Section 1301(a) is terminated, modified or
 annulled as to the Co-Debtor, on the same terms and conditions as to the Debtor; and

        4.      The 14 day stay described by Federal Rule of Bankruptcy Procedure
 4001(a)(3) is waived

                                                 Enter:

                                                 Hon. Pamela S. Hollis

 Dated: _____________, 2019                      _____________________________

 Prepared by:                                    United States Bankruptcy Judge
 Eric Feldman
 Eric Feldman & Associates, P.C.
 123 West Madison Street, Suite 1650
 Chicago, Illinois 60602
 Telephone: 312.344.3529
 ARDC No. 6277456



                                             1
